Per Curiam

The rule by which the. recovery, in this case; is to be regulated, will1 be found laid down in the cases Of Humphrey v. Phinny, (2 Johns. Rep. 484.,) and Dorchester v. Coventry, (11 Johns. Rep. 512.) The case is rather obscure astoi the precise question submitted to the • court. There Can' be no doubt the demandant is entitled , to; recqver; and, under the Statute relative to such eases, (1 N. R. L. 60.,) thatreopver.y must be One third of the premises, .™ value,', as at the timé of the' conveyance by the husband, /The widow does not haye the benefit of the improvements:, or of the increased value or appreciation of the' land. The value, as ¡s suggested by the court, in Humphrey v. P’hinny;, must be ascertained, either by the sheriff oh the writ of seisin, or by a writ of. inquiry, founded on proper, suggestions.- The demandant must., accordingly, have judgment for one third of the premises, in value, as they were at the time Of the alienation by her husband.
Judgment accordingly.